This matter having come before the Court, on the grant of plaintiffs petition for certification (C-896-00), and the Court having accelerated its consideration of the appeal (M-1012-00), and the Court having reviewed the record and considered the arguments of the parties;
And good cause appearing;
IT IS ORDERED that the judgment of the Appellate Division is affirmed, 167 N.J. 311, 771 A.2d 1123; and it is further
ORDERED that the stay of the printing of affected ballots is vacated, effective immediately.